NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   JOHN JAMES ROBINSON, Appellant.

                             No. 1 CA-CR 20-0059
                               FILED 6-8-2021


           Appeal from the Superior Court in Maricopa County
                        No. CR2018-133652-001
                 The Honorable Suzanne Cohen, Judge

                        AFFIRMED AS MODIFIED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Jesse Finn Turner
Counsel for Appellant
                           STATE v. ROBINSON
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Kent E. Cattani delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Cynthia J. Bailey joined.


C A T T A N I, Judge:

¶1              John James Robinson appeals his convictions and sentences
for discharge of a firearm at a residential structure and two counts of
endangerment. Robinson’s counsel filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969),
certifying that, after a diligent search of the record, he found no arguable
question of law that was not frivolous. Robinson was given the opportunity
to file a supplemental brief but did not do so. Counsel asks this court to
search the record for reversible error. See State v. Clark, 196 Ariz. 530, 537,
¶ 30 (App. 1999). After reviewing the record, and with the parties’
agreement, we correct the term of imprisonment imposed for each
endangerment conviction (Count 4 and Count 5) to 3.75 years. See A.R.S. §
13-703(J); see also A.R.S. § 13-4037(A). In all other respects, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Around midnight one evening in July 2018, Robinson was
arguing loudly with someone in his apartment. J.F., who was staying
nearby in apartment 49, went over and into Robinson’s apartment, then
abruptly ran back to apartment 49. Robinson followed, gun in hand. He
fired three shots through the door of apartment 49, then left. One bullet
lodged in the living room wall; two bullets traveled into the bedroom of
apartment 49 where G.B. was sleeping and J.F. and J.A. were hiding.

¶3             Robinson was arrested a short time later, and the State
charged him with (1) discharging a firearm at a residential structure, (2)
aggravated assault as to J.F., (3) misconduct involving weapons (prohibited
possessor), (4) endangerment with a substantial risk of imminent death as
to J.A., and (5) endangerment with a substantial risk of imminent death as
to G.B. The misconduct involving weapons count was severed for trial and
later dismissed at the State’s request. At trial, the court granted Robinson
a judgment of acquittal on the aggravated assault count after J.F. testified
that he could not recall the incident with Robinson. The jury found




                                      2
                           STATE v. ROBINSON
                           Decision of the Court

Robinson guilty of the other offenses and further found that the discharging
a firearm count was a dangerous offense.

¶4            The superior court later found that Robinson had five prior
felony convictions, including two for dangerous offenses.           As to
discharging a firearm at a residential structure, the court sentenced
Robinson as a violent or aggravated offender to a mandatory term of life
imprisonment without the possibility of release for at least 35 years. See
A.R.S. § 13-706(B), (F)(2)(g). The court imposed concurrent 4.5-year terms
of imprisonment on the endangerment counts, with 560 days of presentence
incarceration credit applied to all three sentences. Robinson timely
appealed.

                              DISCUSSION

¶5            We have read and considered counsel’s brief and have
reviewed the record for reversible error. See Leon, 104 Ariz. at 300.
Robinson was present and represented by counsel at all stages of the
proceedings against him. The record reflects that the superior court
afforded Robinson all his constitutional and statutory rights, and that the
proceedings were conducted in accordance with the Arizona Rules of
Criminal Procedure. The court conducted appropriate pretrial hearings,
and the evidence presented at trial was sufficient to support the jury’s
verdicts. See A.R.S. §§ 13-1211(A), -1201. As to Robinson’s conviction of
discharge of a firearm at a residential structure, the court imposed the
sentence required by law, see A.R.S. § 13-706(B), with full credit for
presentence incarceration.

¶6             As to each of the endangerment convictions, however, the 4.5-
year term of imprisonment imposed exceeds the proper sentence. Each of
these convictions was for a non-dangerous, repetitive (five prior
convictions) class 6 felony offense, and the court determined a presumptive
term of imprisonment was appropriate for each. The presumptive term for
a non-dangerous, category 3 repetitive, class 6 felony is 3.75 years. See
A.R.S. § 13-703(C), (J). We sought the parties’ positions on correcting these
sentences, and the State conceded error. Accordingly, and with the consent
of the parties, we correct Robinson’s sentence for each of the endangerment
convictions to reflect a 3.75-year term of imprisonment. See A.R.S. § 13-
4037(A). In all other respects we affirm.

                              CONCLUSION

¶7         Robinson’s convictions and sentences are affirmed as
modified. After the filing of this decision, defense counsel’s obligations


                                     3
                           STATE v. ROBINSON
                           Decision of the Court

pertaining to Robinson’s representation in this appeal will end after
informing Robinson of the outcome of this appeal and his future options,
unless counsel’s review reveals an issue appropriate for submission to the
Arizona Supreme Court by petition for review. See State v. Shattuck, 140
Ariz. 582, 584–85 (1984). On the court’s own motion, Robinson has 30 days
from the date of this decision to proceed, if he desires, with a pro se motion
for reconsideration or petition for review.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        4